      Case 3:20-cv-00373-JM-PSH Document 20 Filed 03/19/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

HERMAN H. LEFORS JR.                                                   PLAINTIFF
ADC #138743

v.                         No: 3:20-cv-00373 JM-PSH


MARTY BOYD, et al.                                                 DEFENDANTS

                                     ORDER

      Before the Court is a motion filed by Plaintiff Herman H. LeFors, Jr. (Doc.

No. 19) seeking a fourth extension of time file an amended complaint. See Doc.

Nos. 10, 13 & 15. LeFors indicates that he lacks the necessary paper and envelopes

to file his amended complaint. LeFors’ motion is granted, and he may have until

March 31, 2021, to file his amended complaint. The Court will not entertain any

additional motions to extend time. LeFors must do his best to set forth his factually

related claims in a short and concise manner.

      The Clerk of Court is directed to a send a copy of this Order to the Warden of

the Ouachita River Unit to ensure that LeFors has the necessary supplies to prepare

and mail his amended complaint. The Clerk of Court is also directed to send LeFors

a blank § 1983 form and a copy of this Court’s order directing him to file an amended

complaint (Doc. No. 9).    In the event LeFors fails to file an amended complaint
      Case 3:20-cv-00373-JM-PSH Document 20 Filed 03/19/21 Page 2 of 2




conforming to the Court’s order (Doc. No. 9) by March 31, 2021, the Court may

recommend the dismissal of some or all of LeFors’ claims.

      IT IS SO ORDERED this 19th day of March, 2021.




                                     UNITED STATES MAGISTRATE JUDGE
